Dear Mayor Morial:
Under correspondence of recent date you have asked this office to advise you whether or not you, by virtue of holding the elected office of mayor, have the legal authority to perform marriage ceremonies. Our response is governed by the provisions of LSA-R.S. 9:202, stating:
§ 202. Authority to perform marriage ceremony
A marriage ceremony may be performed by:
     (1) A priest, minister, rabbi, clerk of the Religious Society of Friends, or any clergyman of any religious sect, who is authorized by the authorities of his religion to perform marriages, and who is registered to perform marriages;
(2) A judge or justice of the peace.
Unless you fall within the categories listed above, you are without authority to officiate at a wedding ceremony.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams